        Case 1:10-cr-00098-SPW Document 62 Filed 12/07/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 UNITED STATES OF AMERICA,                      Cause No. CR 10-98-BLG-SPW


              Plaintiff,

       vs.                                                  ORDER


 BERT TRAVIS LITTLE OWL,

              Defendant.



      Defendant Little Owl moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. On August 31, 2011,

he was sentenced to serve 168 months in prison for aggravated sexual abuse. See

Minutes(Doc. 37); Judgment(Doc. 38). His projected release date is September 9,

2023. See Inmate Locator, www.bop.gov/inmateloc (accessed Dec. 7, 2020).

      The controlling statute authorizes sentencing courts to "reduce the term of

imprisonment" on a motion filed by either the defendant or his warden. A

defendant is not permitted to file a motion in the sentencing court unless at least 30

days have passed since the defendant asked the warden to file a motion for him.

See 18 U.S.C. § 3582(c)(1)(A).

      In his motion. Little Owl asserted that he requested release from the warden
Case 1:10-cr-00098-SPW Document 62 Filed 12/07/20 Page 2 of 2
